DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 8/26/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-22 are currently pending.
Claims 1-5 are withdrawn.
Claims 6-22 are elected without traverse.
Claims 6-22 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse of claims 6-22 in the reply filed on 8/26/21 is acknowledged.
Claims 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention.  Election was made without traverse in the reply filed on 8/26/21.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 6-22 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act because the claimed invention is directed to non-statutory subject matter.
As per claims 6-22, the claims are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically, the system is comprised of a user and their functionality. A user is a human organism.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 21, the limitation “permitting a user to post additional information including but not limited to pictures, SKU information and geographic location" includes a claimed genus that fails to comply with the written description requirement. Specifically, the Specification does not disclose a sufficient description of a representative number of species for the genus of additional information. The Specification discloses species, such as one or more pictures of what was bought, pictures showing actual use, a picture of the receipt, location information about what ([0119]). However, since additional information is so broadly claimed it can represent a myriad number of species beyond what is listed in the Specification. See MPEP 2163 (II)(A)(3)(a)(ii).



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 6, the invention purports to be both a product or machine and a process and therefore is ambiguous. It has been held that a claim that is drawn to both an apparatus and a method is indefinite under section 112, paragraph 2, as such a claim is not sufficiently precise to provide competitors with an accurate determination of the 'metes and bounds' of protection involved. One would not know whether possession alone of the claimed structure constituted infringement, or if infringement required the execution of the recited method steps. For example, the claim is a product ("a system") and includes a positively recited method step performed by a human (“wherein the user submits the exchange key and the user’s public address”). It would be unclear when infringement occurs since the claim discloses a process that is beyond the functionality of the product itself. See MPEP 2173.05(p) II; IPXL Holdings LLC v. Amazon.com Inc., 77 USPQ2d 1140 (CA FC 2005); In Re Katz Interactive Call Processing Patent Litigation (Fed. Cir. 2011); Rembrandt Data Technologies LP v. AOL LLC, 98 USPQ2d 1393 (Fed. Cir. 2011); Ex parte Lyell, 17 USPQ2d 1548 (B.P.A.I. 1990).
By virtue of their dependence, the dependent claims are similarly rejected.
As per claim 15, the limitation “wherein the purchaser funds a master data contract with data tokens wherein the data tokens” renders the scope of the claim indefinite because it appears to contain a grammatical error. The clause “wherein the data tokens” is incomplete.
By virtue of their dependence, the dependent claims are similarly rejected.






	
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 6-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Application Publication No. 2019/0228461 to Domokos in view of United States Patent No. 8,566,952 to Michaels.
As per claims 6, 22, Domokos teaches:
at least one computer processer; a provider; a public database; a provider private database; (Fig 1, [0038] – [0041]) 
a user wherein the user interacts with a provider application that generates user data, wherein the provider stores a record of the interaction; ([0087], “In one embodiment, a consumer 160 is incentivized to allow the omnichannel commerce platform 100 to collect data regarding the consumer (e.g., via a mobile phone or other data processing system used by the consumer) by paying such consumer using a cryptocurrency and/or a cryptographic token. Such data that may be collected in exchange for cryptocurrency and/or cryptographic tokens may include consumer behavioral data, information about the consumer's shopping preferences information about the consumer's shopping transactions, information about the consumer's payment methods, information about the consumer's usage of loyalty points, information about the consumer's usage of digital offers, information about the consumer's usage of discounts, information about the consumer's usage of smart contracts, information about the consumer's usage of cryptocurrencies, information about the consumer's usage of classic currencies, information about the consumer's usage of cryptographic tokens, information about the consumer's responses to various graphical user interface aspects of a data processing system (e.g., which buttons or colors presented to the consumer via a mobile app or web browser tend to trigger certain consumer actions), information about the consumer's trips, information about the consumer's job or professional activities, information about the consumer's communication patterns (including phone, text, chat, or verbal communications), information about the consumer's mode of transportation, information about the consumer's connections, friends and relatives, information about the consumer's travel patterns, information about the consumer's web surfing activities, information about the consumer's mobile app usage activities, and so on.”)
wherein the provider finds at least one data contract that can accept the user data; ([0087], “In various embodiments, a consumer's account may be credited with cryptocurrency units and/or cryptographic tokens when commerce data relating to that consumer is collected from the consumer or from a third party, when a purchase transaction involving that consumer is completed, at a later predetermined or random time, at regular intervals, in response to smart contracts or other rules, when data relating to that consumer is monetized (e.g., when another entity purchases commerce data, data analytics or KPIs that include that consumer's data), and/or at other times.”)
Domokos does not explicitly teach, but Michaels teaches:
wherein the provider creates a secret exchange key; wherein the system executes an authenticated request for the exchange key; wherein the user submits the exchange key and the user's public address; wherein the provider validates the exchange key; (col 8 lines 47-51, “Master key manager 416 receives or generates, for example, when requested by a sufficiently authenticated (using conventional authentication techniques) system administrator, master keys as described above and stores the master keys it receives or generates into key and counter storage 412.”; col 9 lines 45-51, “At any time, a request for data, including a permission object generated as described above (including logging the request by the third party or parties) may be received as described above. When such a request is received, communication interface 448 forwards the request and the source IP address, source port and optionally the protocol to request manager 430.”; col 10 lines 59-63, “In one embodiment, an identifier of the master key is included as part of the request, and request manager 430 provides the identifier of the master key to master key identification manager 440, which attempts to validate only the identified master key as described above.”)
wherein the provider encrypts the data. (col 1 line 63 – col 2 line 5)
One of ordinary skill in the art would have recognized that applying the known technique of Michaels to the known invention of Domokos would have yielded 
As per claim 7, Michaels teaches:
wherein the data is encrypted with a master wallet. (col 1 line 63 – col 2 line 5)
As per claim 8, Domokos teaches:
comprising a user wallet created by the provider platform. ([0087])
As per claim 9, Domokos teaches:
wherein the user wallet has a user wallet data token balance. ([0087])
As per claim 10, Michaels teaches:
a provider application programming interface, wherein application programming interface executes the authenticated request for the exchange key. (col 8 lines 33-46)
As per claim 11, Michaels teaches:
a hash function. (col 5 lines 24-36, “In one embodiment, to validate a signature, the permission object (except for the signature or signatures) is hashed using a same conventional cryptographic hash function that was used to produce the signature or signatures, and using the selected permission granting key.”
As per claim 12, Michaels teaches:
a public unauthenticated application programming interface, wherein the public unauthenticated application programming interface accepts the submitted exchange key. (col 10 lines 59-63)
As per claim 13, Domokos teaches:
comprising selling the user data to a purchaser. ([0087])
As per claim 14, Domokos teaches:
wherein the purchaser is permitted to view all data available for sale on the master data contract. ([0087])
As per claim 15, Domokos teaches:
wherein the purchaser funds a master data contract with data tokens wherein the data tokens. ([0087])
As per claim 16, Domokos teaches:
wherein the purchaser calls a purchase function on a master data contract using a purchaser interface. ([0087])
As per claim 17, Domokos teaches:
wherein the purchaser user interface is an application. ([0112], “The exemplary data processing system 200 may include one or more logic modules 220 and/or 221, also denoted data processing modules, or modules. Each logic module 220 and/or 221 may consist of (a) any software application.”) 
As per claim 18, Michaels teaches:
an exchange key retrieval operation wherein the exchange key retrieval operation comprises: mapping the exchange key to a data address; and wherein the provider recreates the decryption key. (col 11 lines 5-22, “If it receives from master key identification manager 440 a session key and master key identifier, request manager 430 provides the specification from the request and the decrypted session key it received to decryption manager 444, which decrypts the data corresponding to the specification in data, fingerprint and session key storage 452 using the decrypted session key, and provides the data to request manager 430. Request manager 430 uses the IP address and port and protocol to build a response containing the decrypted data, and provides it to the device that sent the request via input/output 450 of communication interface 448. If desired, the decrypted data may be encrypted by request manager using the public key of a public key pair for which the recipient has the private key, and in such embodiment, the encrypted data is sent as part of the response instead of the decrypted data. The public key may be sent as part of the request by the requestor. In one embodiment, each request contains an identifier of the request, and the identifier is included with the response.”)
As per claim 19, Michaels teaches:
wherein the provider returns the decryption key to the purchaser. (col 11 lines 5-22)
As per claim 20, Michaels teaches:
decrypted user data, wherein the purchaser uses the decryption key to decrypt the user data at the data address. (col 11 lines 5-22)
As per claim 21, Domokos teaches:
permitting a user to post additional information including but not limited to pictures, SKU information and geographic location. ([0087])
Furthermore, Applicant attempts to further limit the method by describing characteristics of the additional information. However, this is representative of non-functional descriptive material as characteristics of the additional information does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 20120106735 to Fukuda discloses an invention is directed to an encryption key distribution system used for computer communication, the encryption key distribution system being configured to distribute a session key used in communication between nodes from an authentication server to each node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JAY HUANG/Primary Examiner, Art Unit 3685